PER CURIAM.
In this appeal D.G., the father of two minor children, challenges an order of adjudication of dependency and for supervised visitation. This court recently reversed the finding of dependency in D.G. v. Department of Children & Family Services, 835 So.2d 408 (Fla. 2d DCA 2003), because critical portions of the transcript at the dependency hearing were unavailable for review. In light of this court’s decision in D.G., we summarily reverse the instant case and remand it to the trial court for a new trial.
Temporary stay lifted; reversed and remanded.
DAVIS, SILBERMAN, and CANADY, JJ., Concur.